UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 333-4028la (Commission file No.) MINISTRY PARTNERS INVESTMENT CORPORATION (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization) 33-0489154 (I.R.S. employer identification no.) 955 West Imperial Highway, Brea, California, 92822 (Address of principal executive offices) (714) 671-5720 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. At September 30, 2007, Registrant had issued and outstanding 146,522 shares of its common stock, no par value, issued and outstanding. The information contained in this Form 10-QSB should be read in conjunction with the Registrant’s Annual Report on Form 10-KSB for the year ended December 31, 2006. Transitional Small Business Disclosure Format (Check one): Yes oNo þ MINISTRY PARTNERS INVESTMENT CORPORATION FORM 10-QSB TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1.Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Controls and Procedures 15 PART II — OTHER INFORMATION Item 1.Legal Proceedings 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Submission of Matters to a Vote of Security Holders 16 Item 5.Other Information 16 Item 6.Exhibits 16 SIGNATURES 16 Exhibit 10.13 — Residential Purchase Agreement Exhibit 31.1 — Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 31.2 — Certification of Acting Principal Financial and Accounting Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 32.1 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MINISTRY PARTNERS INVESTMENT CORPORATION BALANCE SHEETS SEPTEMBER 30, 2, 2006 (Dollars in Thousands) 2007 (Unaudited) 2006 Assets: Cash $ 3,968 $ 7,633 Loans receivable, net of allowance for loan losses of $126,000 (Note 3) 69,631 59,713 Accrued interest receivable 304 276 Property and equipment 9 9 Other assets 802 18 Total assets $ 74,714 $ 67,649 Liabilities and Stockholders’ Equity Liabilities: Notes payable (Note 5) $ 61,847 $ 54,331 Other liabilities 455 257 Total liabilities 62,302 54,588 Stockholders' Equity: Class I preferred stock, 100,000 shares authorized, 88,922 shares and 90,022 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively, no par value (liquidation preference value of $100 per share) 8,892 9,002 Class II preferred stock, 75,000 shares authorized, 19,000 shares issued and outstanding at September 30, 2007 and December 31, 2006, no par value (liquidation preference value of $100 per share) 1,900 1,900 Common stock, 10,000,000 shares authorized; 146,522 shares issued and outstanding at September 30, 2007 and December 31, 2006; no par value 1,810 1,810 Retained earnings (accumulated deficit) (190 ) 349 Total stockholders' equity 12,412 13,061 Total liabilities and stockholders' equity $ 74,714 $ 67,649 The accompanying notes are an integral part of these financial statements -3- MINISTRY PARTNERS INVESTMENT CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) (Dollars in Thousands) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Interest income: Interest on loans $ 1,070 $ 773 $ 3,067 $ 2,164 Interest on interest-bearing accounts 84 6 267 17 Total interest income 1,154 779 3,334 2,181 Interest expense: 841 618 2,384 1,705 Net interest income 313 161 950 476 Provision for loan losses Net interest income after provision for loan losses 313 161 950 476 Non-interest income 17 76 94 233 Non-interest expenses Salaries and benefits 216 108 672 302 Marketing and promotion 17 14 61 35 Office operations 93 60 220 172 Legal and accounting 33 15 144 104 Total non-interest expenses 359 197 1,097 613 Income (loss) before taxes (29 ) 41 (53 ) 96 Provision (benefit) for income taxes 20 38 Net income (loss) $ (29 ) $ 21 $ (53 ) $ 58 The accompanying notes are an integral part of these financial statements -4- MINISTRY PARTNERS INVESTMENT CORPORATION STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (Dollars in Thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (53 ) $ 58 Adjustments to reconcile net income (loss) to net cash used by operation activities Depreciation and amortization Provision for loan losses Changes in: Accrued interest receivable (28 ) (106 ) Other assets (784 ) (83 ) Other liabilities 198 151 Net cash provided (used) by operating activities (667 ) 20 CASH FLOWS FROM INVESTING ACTIVITIES: Loan purchases (37,274 ) (25,053 ) Loan sales 26,799 21,367 Net change in loans receivable 561 508 Purchase of property and equipment Net cash used by investing activities (9,914 ) (3,178 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net changes in notes payable 7,516 4,263 Purchase of preferred stock (110 ) Dividends paid on preferred stock (490 ) (31 ) Net cash provided by financing activities 6,916 4,232 Net (decrease) in cash and cash equivalents $ (3,665 ) $ 1,074 Cash and cash equivalents at beginning of period 7,633 3,045 Cash and cash equivalents at end of period $ 3,968 $ 4,119 Supplemental disclosures of cash flow information Interest paid 2,384 1,705 Income taxes paid 56 The accompanying notes are an integral part of these financial statements -5- MINISTRY PARTNERS INVESTMENT CORPORATION NOTES TO FINANCIAL STATEMENTS The attached Balance Sheet as of September 30, 2007, and the Statements of Operations and Cash Flows for the three and nine months ended September 30, 2007 and 2006, of Registrant (the "Company") have been prepared by the Company without an audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2007 and for the three and nine months ended September 30, 2007 and 2006 have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. The results of operations for the periods ended September 30, 2007 and 2006 are not necessarily indicative of the results for the full year. 1. Summary of Significant accounting policies Nature of Business Ministry Partners Investment Corporation (the Company) was incorporated in California in 1991 and is an affiliate of Evangelical Christian Credit Union (ECCU).The Company is engaged in the business of making and investing in loans to evangelical churches and church organizations.The Company funds its loan investment operations primarily through the sale of debt securities to individuals and organizations, many of whom are associated with Evangelical churches and ministries.Most of the Company’s loans are purchased from ECCU, and from time to time the Company originates loans directly.The offices of the Company and ECCU are located in Brea, California.The business operations of the Company and ECCU are conducted in California and a large share of the Company’s mortgage loan investments are concentrated in California. In 2006, the Company issued 21,522 shares of common stock to third party investors.In addition, ECCU sold 63,000 shares of its common shares held in the Company to third party investors.As a result, ECCU’s ownership of the voting stock of the Company decreased from 100% to 42.13%.During 2007, the Company purchased 1,100 shares of its Class I Preferred stock from a shareholder, resulting in 88,922 shares of that class of stock outstanding at September 30, 2007. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The allowance for loan losses represents a significant estimate by management. -6- Debt issuance costs Debt issuance costs, included in other assets on the balance sheets, are related to a public offering of unsecured notes, and are amortized over a two year period. Loans Receivable Interest income on loans receivable is recognized over the term of the loans and is generally computed using the simple interest method. Reclassifications Certain accounts in the 2006 financial statements have been reclassified for comparative purposes to conform with the presentation in the current period financial statements. Effect of New Accounting Standards FASB No. 157, Fair Value Measurements defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.Upon adoption of FASB Statement No. 157, the Company will be required to expand disclosures about the use of fair value and the method used to measure fair value.FASB Statement No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Management does not expect FASB Statement No. 157 to have a material impact on the financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115” which is effective for the Company as of the beginning of the first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the fiscal year that begins on or after November 15, 2006, provided that the company also elects to apply the provisions of FASB Statement No. 157, “Fair Value Measurements”.The Company has evaluated this Statement and has decided to not elect the fair value option for eligible items at the date of adoption. 2. Related party transactions The Company maintains most of its cash funds at ECCU. Total funds held with ECCU were $4.0 million and $1.9 million at September 30, 2007 and December 31, 2006, respectively. Interest earned on these funds totaled $67.1 thousand and $15.3 thousand for the nine months ended September 30, 2007 and 2006, respectively. The Company leases physical facilities and purchases other services from ECCU pursuant to a written lease and services agreement. Charges of $133.5 thousand and $142.9 thousand for the nine months ended September 30, 2007 and 2006, respectively, were made for these services and are included in Office Operations expense. The method used to arrive at the periodic charge is based on the fair market value of services provided. Management believes that such method is reasonable. On August 7, 2007, the Company formed Ministry Partners Funding, LLC, a Delaware limited liability company (“MPF”), as a wholly-owned subsidiary.As a limited purpose entity, MPF was formed to purchase church mortgage loans that will be originated by the Company and its affiliated entity, ECCU, and serviced by ECCU.MPF was formed to serve as a financing vehicle that will purchase qualifying church mortgage loans pending the consummation of a securitization transaction that will enable such loans to be accumulated and sold to investors through the purchase of an interest in a securities instrument. In accordance with a mortgage loan purchase agreement entered into by and between the Company and ECCU, the Company purchased $37.3 million and $25.0 million of loans from ECCU during the nine months ended September 30, 2007 and 2006, respectively.In addition, as part of the Company's liquidity management practices, the Company from time to time has asked ECCU to repurchase some of the Company's mortgage loan investments in order to provide short-term liquidity. Although ECCU has from time to time accommodated the Company in responding to such requests, ECCU is under no obligation to continue this practice. During the nine months ended September 30, 2007 and 2006, loans in the amount of $26.8 million and $21.4 million, respectively, were sold back to ECCU. No gain or loss was incurred on these sales. -7- On July 11, 2007, the Company’s Board of Directorsapproved by written consent an agreement pursuant to which the Company agreed to purchase a residence owned by Billy M. Dodson, the Company’s President, and his wife for a purchase price of $450,000 plus reasonable closing costs incurred in completing the purchase transaction.The Board of Directors approved this purchase transaction as part of a relocation incentive arrangement.On August 7, 2007, the Company completed the purchase of the Clovis, California residence previously owned by Mr. Dodson and his wife. The Company has also entered into an unsecured $5,000,000 line of credit financing facility with ECCU that expired on October 10, 2007.As of September 30, 2007, no borrowings under this line of credit were outstanding.See Note 4.Line of Credit ECCU. 3. Loans Receivable and Allowance for Loan Losses The Company originates church loans, participates in church loans made by ECCU, and also purchases entire church loans from ECCU. Interest rates on the loans range from 5.00% to 9.50%, yielding a weighted average of 6.42% as of September 30, 2007, compared to a weighted average yield of 6.22% as of September 30, 2006. ECCU services these loans, charging a service fee. An allowance for loan losses has been established for loans receivable of $126 thousand as of September 30, 2007 and December 31, 2006. The Company has not experienced a loan loss and, as of September 30, 2007, none of the loans are impaired or past due over 90 days.Management believes all of the loans are adequately secured and that the allowance for loan losses is appropriate. 4. Line of Credit - ECCU The Company has an unsecured $5.0 million line of credit with ECCU, of which none was borrowed at September 30, 2007 and December 31, 2006. The interest rate at September 30, 2007 was 8.25%. The interest rate on this line varies based on changes in an independent index which is the Prime Rate published by The Wall Street Journal.The line of credit agreement expires on October 10, 2007. 5. Notes Payable The Company has unsecured notes payable at September 30, 2007 as follows (dollars in thousands): Weighted Average Interest Rate Special Offering $ 30,773 5.46 % International Offering 515 5.73 % National Alpha Offering (Note 6) 30,559 5.47 % Total $ 61,847 5.46 % -8- Future maturities at September 30 are as follows (dollars in thousands): 2008 $ 47,660 2009 5,547 2010 4,580 2011 2,209 2012 1,851 $ 61,847 The Alpha Class Notes contain covenants pertaining to limitations on restricted payment, maintenance of tangible net worth, limitation on issuance of additional notes and incurrence of indebtedness. The Alpha Class Notes require the Company to maintain a minimum tangible adjusted net worth, as defined in the Loan and Standby Trust Agreement, of not less than $4.0 million. The Company is not permitted to issue any Alpha Class Notes if, after giving effect to such issuance, the Alpha Class Notes then outstanding would have an aggregate unpaid balance exceeding $100.0 million. The Company's other indebtedness, as defined in the Loan and Standby Trust Agreement, and subject to certain exceptions enumerated therein, is not to exceed $10.0 million outstanding at any time while any Alpha Class Note is outstanding. The Company was in compliance with these covenants as of September 30, 2007. Historically, most notes payable have been renewed by investors upon maturity. For matured notes not renewed, the Company funds the redemption in part through proceeds from the repayment of loans, as well as by issuing new notes payable and drawing on its $5.0 million line of credit with ECCU. Also, the Company has sold loan participations back to ECCU to fund redemptions. 6. National Offering In July 2001, the Company registered with the U.S. Securities and Exchange Commission (the “SEC”) the sale of $25.0 million of Alpha Class Notes issued pursuant to a Loan and Standby Trust Agreement authorizing the issuance of up to $50.0 million of such notes.In April 2003, the Company registered with the SEC the sale of an additional $25.0 million of Alpha Class Notes.In April 2005, the Company registered with the SEC the sale of up to $50.0 million of a new Alpha Class Notes issue pursuant to a Trust Indenture authorizing the issuance of up to $200.0 million of such notes.In May 2007, the Company registered with the SEC the sale of an additional $75.0 million of the newAlpha Class Notes. At September 30, 2007 and December 31, 2006, $30.6 million and $21.1 million of these notes was outstanding, respectively. 7. Loan Commitments Standby Letter of Credit The Company entered into a Non-recourse Letter of Credit Participation Agreement with ECCU on September 8, 2005 which was to expire on September 7, 2007.
